t c memo united_states tax_court estate of john l baird deceased ellen b kirkland and j samuel baird co-executors petitioners v commissioner of internal revenue respondent estate of sarah w baird deceased ellen b kirkland and j samuel baird co-executors petitioners v commissioner of internal revenue respondent docket nos filed date william t f dykes for petitioners wanda m cohen for respondent - - memorandum opinion gerber judge in a prior opinion ’ we held that the estates of john and sarah baird were entitled to use a 60-percent discount in valuing their respective fractional interests in tracts of realty both estates moved for litigation and administrative costs under sec_7430 the estate of john l baird is seeking litigation and administrative costs in amounts of at least dollar_figure and dollar_figure respectively the estate of sarah w baird is seeking litigation and administrative costs in amounts of at least dollar_figure and dollar_figure respectively subsections b and c of sec_7430 provide that prevailing parties in order to recover litigation costs must meet the following requirements they exhausted available administrative remedies they substantially prevailed in the controversy the position_of_the_united_states in the proceeding was not substantially justified they meet certain net_worth requirements they did not unreasonably protract estate of baird v commissioner tcmemo_2001_258 the findings in that opinion and the parties’ stipulation of facts are incorporated by this reference all section references are to the internal_revenue_code as modified and in effect for the periods under consideration rule references are to the tax court’s rules_of_practice and procedure in the circumstances of these consolidated cases there was no need for an evidentiary hearing we rule on the estates’ motion for litigation costs based on the existing record and the parties’ submissions see rule a and the proceeding and the amount of costs is reasonable failure to meet any of the above-listed requirements will defeat the recovery_of litigation costs respondent contends that the estates are not entitled to litigation and administrative costs because respondent’s position was substantially justified in the alternative respondent contends that the estates’ attorney’s fees exceed the limits set forth in the statute and are therefore not reasonable on the other hand the estates contend that respondent’s position was not substantially justified and or that the amounts claimed are reasonable background john l baird and sarah w baird were married and died within year of each other john’s and sarah’s estates each contained a similar and respectively fractional undivided_interest ina family_trust the trust property consisted of parcels of real_property and was held in undivided ownership by family members related to the decedents on date john’s estate_tax_return was filed with his undivided community_property interest reported at a value of dollar_figure in support of that value john’s estate attached an appraisal opinion to the return the appraisal contained opinions as to the fair_market_value of the parcels q4e- of realty and applied a 25-percent discount to account for the decedent’s fractional interest on date sarah’s estate reported that her interest in the trust had a dollar_figure value sarah’s estate relied on the same fair_market_value for the parcels of realty but used a different appraiser for the discount based on that appraiser’s report a 50-percent fractionalization discount was applied to sarah’s interest on date john’s estate filed an amended_return claiming a refund on the basis of the opinion used for sarah’s estate_tax_return and applying the 50-percent discount that had been used by sarah’s estate the 50-percent discount resulted in a reported value of dollar_figure for john’s interest respondent’s valuation engineer a forester also valued the parcels in the course of examining the estates’ tax returns respondent after considering appraisals relied on by the estates’ and his own valuation engineer’s reports issued a day letter on date containing respondent’s position as follows after a review of the appraisals provided by the taxpayer the engineering group recommends the timber volumes and unit prices of the estate’s appraisal reports be accepted a change to the discounts in valuing the fractional interest is recommended as per the attached report the service’s approach is more fully explained therein - - the valuation engineer’s appraisal report attached to the 30-day_letter generally agrees with the estates’ valuation of fair_market_value of the parcels but does not accept the discounts applied by the estates the engineer’s report contains a discussion of the fact that john’s estate applied an increasing progression of discounts and that each discount was supported by an opinion from a third party the valuation engineer’s report also provides an analysis of the estates’ appraisals and proposed comparables finally the report contains an analysis of valuation cases and the following explanation for arriving at a dollar_figure value for john’s interest using the recommended full interest value for the big_number acres of dollar_figure a discount can be determined using a cost of a revised timber inventory surveying the property into equal valued lots and legal costs associated with the partition of the property dividing the property into acre lots or variations thereof and an estimated dollar_figure per survey mile results in survey cost s of dollar_figure a revised timber inventory would cost dollar_figure legal cost as recommended by the estate agent would approximate dollar_figure the total cost of partition would approximate dollar_figure louisiana law cites all partition cost s are borne in the pro-rata share of ownership subtracting the partition cost of dollar_figure from the recommended value of dollar_figure results in an after cost value of dollar_figure mr john baird owned a 65th interest in the property or a total recommended estate value of dollar_figure in the date notice_of_deficiency respondent relied on the valuation engineer to determine that john’s interest had a fair_market_value of dollar_figure in that regard -- - respondent’s position during the administrative_proceeding was that the only reduction or discount from the fair_market_value of the trust’s real_property should be the cost to partition the realty so that the partitioned interest of each decedent could be converted into and sold as a full fee interest under that partition approach the fractional interest becomes a fee interest and thereby not subject_to any discount for fractionalization other than the cost to partition on date john’s estate filed a second claim for a refund based on an increase in the claimed discount from to percent that discount resulted in a dollar_figure value for john’s interest likewise on date sarah’s estate filed an amended_return claiming a refund on the basis of an increased fractionalization discount from to percent the 60-percent discount resulted in a reported value of dollar_figure for sarah’s interest after the issuance of the notices of deficiency and the filing of the estates’ petitions the appeals officer attempted to arrange a settlement conference with the estates’ representative respondent points out that no settlement conference was held because the estates’ representative refused to meet with the appeals officer in houston unless the appeals officer would agree to a minimum fractional_interest_discount of for each estate respondent also reports that on the eve - j- of trial respondent’s counsel made an offer to discuss settlement with petitioners’ counsel and that discussion was futile since petitioners’ counsel responded by demanding a fractionalization discount once again increasing the discounts previously demanded because of the refusal to meet the estates’ representatives did not present facts or arguments to respondent the estates did not address or discredit respondent’s position that partition was a viable alternative it was not until the trial of this case that respondent was confronted with evidence reflecting that partition may not have been a viable alternative respondent’s position remained essentially the same until the time of trial in both estate_tax cases during the administrative_proceeding the estates changed their position several times by seeking larger discounts the controversy we consider is dependent upon whether respondent’s position in the proceeding was not substantially respondent was provided with one expert’s report about days before trial which was based on certain factual assumptions that would have affected the ability to partition those factual assumptions were not fully addressed however until the estates’ witnesses testified at the trial our review of the record reveals that the position taken by sarah’s estate merely duplicates the position taken by john’s estate accordingly we analyze both through a discussion of the development of john’s estate_tax case and draw no meaningful distinctions between them other adjustments including an administrative expense deduction were also set forth in the notice but settled by the parties before trial --- - justified if respondent’s position is found to be substantially justified then the estates’ claim for litigation costs will fail discussion sec_7430 a requires that in order to qualify for recovering administrative or litigation costs the estates must be the prevailing_party in the proceeding generally the prevailing_party is one who has substantially prevailed with respect to the amount in controversy or with respect to the most significant issue or set of issues presented sec_7430 c a i and ii based on that general_rule or standard the estates were the prevailing parties in these consolidated proceedings a party will not be considered a prevailing_party however if the united_states establishes that the position_of_the_united_states in the proceeding was substantially justified sec_7430 b respondent’s position in a proceeding is substantially justified if it is justified to a degree that could satisfy a reasonable person and if it has a reasonable basis both in fact and law 487_us_552 the fact that respondent eventually loses or if respondent’s position is found not to be substantially justified respondent contends in the alternative that the amount of the estates’ claim for attorney’s fees is unreasonable because it exceeds the statutory limit - q - concedes a case by itself is not sufficient to establish that the respondent’s position was or is unreasonable 693_f2d_1387 fed cir 92_tc_760 however it is a factor to be considered 931_f2d_1044 5th cir the valuation of a property interest for federal estate_tax purposes is a factual question see 84_f3d_196 5th cir 838_f2d_330 9th cir affg on this point and revg in part on another ground tcmemo_1986_318 prior to the issuance of the notices of deficiency respondent accepted the estates’ appraisal of the fair_market_value of the parcels of realty held by the trust throughout the administrative and pretrial portions of these cases the parties disagreed about the purely factual question of how much discount should be applied to the decedent’s fractional interests during the administrative_proceeding the parties relied on expert opinions and appraisals in support of their respective positions the estates at various times sought progressively larger discounts of and percent ’ throughout the entire period respondent contended that the cost to partition and sell ’ the estates variously claimed and then percent discounts for the same interests at trial the estates sought an increased discount of percent -- - fee interests was less than any of the discounts claimed by the estates two of the estates’ experts conducted studies of the relatively limited universe in which there have been sales of fractional interests in timberland based on those studies the experts recommended a range of discounts that could be applied to the interests being considered by the court these experts did not address the question of partition or opine on a specific discount for either estate’s fractional interest their opinions had been provided to respondent during the administrative_proceeding the estates’ third expert had personal involvement and experience in the purchase and sale of fractional interests that expert provided the court with specific instances of somewhat comparable sales of fractional interests in the vicinity of the subject realty it does not appear that this expert’s report was provided to respondent until about month before trial this expert’s report did address the difficulties that can be encountered in partitioning real_property the expert also alluded to the difficulties surrounding the trusts in which the decedents held fractional interests but the report did not establish those facts respondent was not confronted with the factual predicate that partition may not have been a viable approach until the trial when the estates’ witnesses testified about the difficulties that would be encountered if partition were attempted courts in approaching expert opinion evidence are not constrained to follow the opinion of any expert when the opinion is contrary to the court’s own judgment courts may adopt or reject expert testimony 304_us_282 538_f2d_927 2d cir affg tcmemo_1974_285 valuation cases are usually fact specific and are relied on by litigants and courts for generalized guidance but that do not establish bright line rules for valuation ie do not establish specific percentage discounts to be applied under particular factual circumstances respondent’s position was that partition was a viable alternative and that the cost of partition would be less than the amount of the discounts claimed by the estates under respondent’s position a fractional interest could be purchased followed by partition resulting in value based on a fee interest the estates did not argue that partition and or partition costs should not play a role in the process of valuing partial_interests in property instead at trial the estates put on evidence of the factual impediments to partition such as costs delays in enjoyment of ownership and legal problems in effect the estates advanced evidence that resulted in our finding that partition was not a viable alternative that evidence however was not made available to respondent during the administrative or pretrial portions of the proceeding significantly the estates increased the amount of discount claimed from to percent from to percent and finally from to percent each claimed discount was supported by an opinion of an expert hired by the estates no facts or legal principles changed from the time the 25-percent discount was claimed to the time the 90-percent discount was claimed considering those circumstances the commissioner’s failure to change his position settle or accept the estates’ position does not appear to be unreasonable in particular values or discounts reported or claimed on an estate_tax_return may be considered admissions and to some extent binding or probative and may not be overcome without cogent proof that such admissions are wrong 92_tc_312 estate of pillsbury v commissioner tcmemo_1992_425 estate of mcgill v commissioner tcmemo_1984_292 the facts that are relevant in valuation cases are those that would be attributed to a hypothetical knowledgeable seller and buyer 411_us_546 we note that the estates’ representatives refused to meet with appeals and or respondent’s counsel unless the government representatives agreed in advance to minimum discounts of and percent respectively - - a knowledgeable buyer or seller would aim to maximize profit and or minimize cost in the setting of a hypothetical sale see 823_f2d_483 llth cir affg tcmemo_1985_595 94_tc_193 for example a buyer’s knowledge that realty could be easily partitioned would have an effect on the amount of discount applied in connection with a partial interest in such a situation discounts far in excess of the cost to partition may not be warranted similarly if partition is not feasible then the cost of partition would not have much effect on the amount of discount that could be attributable to a fractional interest in either event the cost to partition may play some role in the valuation process this court’s decision that a 60-percent discount was appropriate was based on facts presented at trial and the testimony of the estates’ expert witness respondent was not confronted with the facts concerning the difficulties connected with the use of partition in these cases until receipt of one of the estates’ experts’ reports approximately days prior to trial that report had not been provided to respondent prior to that time the facts relied upon by the expert had not been discussed with respondent due to the lack of a meeting with the estates’ representatives those facts were not established prior to trial accordingly respondent’s position had a reasonable basis in fact or law we therefore hold that respondent’s position in the proceeding was substantially justified having decided that it is not necessary to consider the reasonableness of administrative and litigation costs claimed by the estates to reflect the foregoing the estates’ motion for administrative and litigation costs as supplemented will be denied in docket nos and
